DETAILED ACTION
Claim Status
	Claims 1-20 are pending.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 13 recites “wherein forming the dielectric layer comprises forming a first dielectric material at the base of the semiconductor fin structure covering a lower portion of the sidewall of the semiconductor fin structure”. However, the base claim 12 recites “forming a doped semiconductor material of a second conductivity type dopant on an exposed section of the semiconductor fin structure underlying the dielectric layer”. Therefore, the feature of “the first dielectric material of the dielectric layer which requires the exposed section of the semiconductor fin structure underlying it” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 13, it recites “wherein forming the dielectric layer comprises forming a first dielectric material at the base of the semiconductor fin structure covering a lower portion of the sidewall of the semiconductor fin structure”. However, the base claim 12 recites “forming a doped semiconductor material of a second conductivity type dopant on an exposed section of the semiconductor fin structure underlying the dielectric layer”, it is not clear, in claim 13, where the first dielectric material of the dielectric layer which requires the exposed section of the semiconductor fin structure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation “forming a sacrificial spacer on the upper portion of the sidewall of the fin structure; forming a doped semiconductor material on the exposed section of the fin structure”. There is insufficient antecedent basis for these limitations of “… the upper portion of the sidewall of the fin structure … the exposed section …” in the claim. For the examination purpose, it is interpreted as “forming a sacrificial spacer on an upper portion of a sidewall of a fin structure; forming a doped semiconductor material on an exposed section of the fin structure”.
Regarding claims 2-11, they are rejected due to their dependencies of claim 1.
Regarding claim 13, it recites “wherein forming the dielectric layer comprises forming a first dielectric material at the base of the semiconductor fin structure covering a lower portion of the sidewall of the semiconductor fin structure”. However, its base claim 12 recites “forming a doped semiconductor material of a second conductivity type dopant on an exposed section of the semiconductor fin structure underlying the dielectric layer”, it is not clear, in claim 13, where the first dielectric material of the 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 16, it recites the limitation “forming semiconductor material having a second conductivity type on the upper portion of the sidewall of a source/drain portion of the fin structure”. However, “a source/drain portion” is already claimed in the processing limitation. It is not clear which source/drain portion is refer to in here. For the examination purpose, it is interpreted as “forming semiconductor material having a second conductivity type on the upper portion of the sidewall of the source/drain portion of the fin structure”.
Regarding claims 17-20, they are rejected due to their dependencies of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seok-Hoon Kim et al., (US 9,153,692 B2, hereinafter Kim) in view of Huaxiang Yin et al., (US 8,809,173 B1, hereinafter Yin).
Regarding claim 1, Kim discloses a method for forming a semiconductor device (in Fig. 12-24) comprising:
forming a sacrificial spacer (portion of spacer 151 on a sidewall of fin F1 in Fig. 17, and the portion of spacer 151 on the sidewall of fin F1 is further removed as shown in Fig. 21 as described in Col. 11, Ln 4-18) on an upper portion of a sidewall of a fin structure (F1);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Kim’s Fig. 17, annotated.  
… inter alia;
removing the sacrificial spacer (the portion of spacer 151 on the sidewall of fin F1 is further removed as shown in Fig. 21).
Kim does not expressly disclose forming a doped semiconductor material on an exposed section of the fin structure (F1); diffusing dopant from the doped semiconductor material to a base portion of the fin structure (F1), 
However, in the same semiconductor device field of endeavor, Yin discloses forming a doped semiconductor material 206/205 in Fig. 6 described in Col. 5, Ln 32-35 on an exposed section of a trench 204 of the fin structure 201; and diffusing dopant from the doped semiconductor material 206, by a thermal annealing process described in Col. 6, Ln 20-23, to a base portion of the fin structure 201 in Fig. 7;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Yin’s Fig. 7, annotated. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yin’s punch-through stop layer forming method by diffusion doping at the base of the fin structure on the Kim's device to solve the punch-through phenomenon for the FinFET device as described in Col. 1, Ln 46-57 by Yin. 
Regarding claim 3, Kim modified by Yin discloses the method of claim 1, further comprising
forming a gate structure (Kim’s dummy gate structure 141/143 in Fig. 16 described in Col. 9, Ln 65-68) on the fin structure (Kim’s F1);
Regarding claim 4, Kim modified (by Yin and Wu) discloses the method 
of claim 3,
	wherein the gate structure (Kim’s dummy gate structure 141/143 in Fig. 16) is a replacement gate structure comprised of a sacrificial material (Kim’s 141/143 is dummy gate material, they are removed as shown in Fig. 19), wherein the replacement gate structure (Kim’s dummy gate structure 141/143 similar to Yin’s dummy gate 209 in Fig. 9) is removed after said diffusing the dopant from the doped semiconductor material (Yin 206’s diffusing to the base portion of fin 201 in Fig. 7 as addressed in claim 1. Yin’s dummy gate 209 is removed after diffusing as described in Col. 8, Ln 4-5) to the base portion of the fin structure (Yin's diffusing method to the base portion of fin 201 is implemented as addressed in claim 1) and a functional gate (Yin's functional gate 213 in Fig. 11 similar to Kim’s 145, MG1, MG2 in Fig. 20) is formed in the place of the replacement gate structure (Kim’s 141/143 dummy gate structure).
Regarding claim 5, Kim modified by Yin discloses the method of claim 4, wherein the forming of the replacement gate (Kim’s dummy gate structure 141/143 in Fig. 16) on the fin structure (Kim’s F1) comprises:
depositing at least one sacrificial material layer (Kim’s dummy gate material 141/143 in Fig. 16 described in Col. 9, Ln 65-67) on the fin structure; and
Kim’s dummy gate material 141/143 in Fig. 16 is formed by etching process using the mask pattern 2104 described in Col. 10, Ln 1-3) to remove the sacrificial material from a source region portion and a drain region portion of the fin structure (Kim’s source/and drain regions 162 on the fin F1 as shown in Fig. 23 are formed at the regions where the portions of 141/143 on the fin F1 are removed) so that a remaining portion (Kim’s 141/143) of the at least one sacrificial material layer is present on the channel region portion (Kim under the 141/143) of the fin structure (Kim’s F1).
Regarding claim 6, Kim modified by Yin discloses the method of claim 1
further comprising forming isolation regions (Kim’s 110 in Fig. 16).
Regarding claim 7, Kim modified by Yin discloses the method of claim 6, wherein forming the isolation regions (Kim’s 110 in Fig. 16) comprises:
depositing a dielectric material (Kim’s 110 can be silicon oxide, silicon nitride as described in Col., 9, Ln 36-39) in contact with an entire sidewall of the fin structure (Kim’s F1 in Fig. 14); and 
recessing the dielectric material (Kim’s 110 in Fig, 15) to expose the upper portion of the sidewall (as shown in Kim’s Fig, 15).
Regarding claim 8, Kim modified by Yin discloses the method of claim 1, wherein the forming of the sacrificial spacer (Kim’s portion of spacer 151 on the sidewall of fin F1 in Fig. 17 as addressed in claim 1) comprises:
conformally depositing a blanket layer of a dielectric material (Kim’s spacer 151 is formed by forming an insulating film of silicon nitride or silicon oxynitride on the structure of Fig. 16 as described in Col. 10, Ln 29-32); and
Kim’s etch back in Col. 10, Lin 31) the blanket layer of the dielectric material to remove horizontally orientated portions (shown in Kim’s Fig. 17 after etching) of the blanket layer of the dielectric material, wherein vertically orientated portions (Kim’s spacer 151 on the fin F1) of the blanket layer of the dielectric material remain on the upper portion of the fin structure (shown in Kim’s Fig. 17 after etching).
Regarding claim 9, Kim modified by Yin discloses the method of claim 1,
Kim modified by Yin does not expressly disclose wherein said forming the doped semiconductor material (Yin’s 206/205 in Fig. 5 as addressed in claim 1) on the exposed section (Yin’s 204) of the sidewall of the fin structure (Yin’s 201) comprises epitaxial deposition of a silicon including material that is in situ doped with an n-type or p-type dopant in the proceeding claims.
However, Kim indicates that the doped semiconductor layer, such as layer SiGe 162 with sub film 161 can be epitaxially grown with in-situ doping as described Col. 5, Ln 47-49. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim’s doped semiconductor material with epitaxially grown doped semiconductor material, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Furthermore, the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, Kim modified by Yin discloses the method of claim 1,
as addressed in claim 1) comprises thermal annealing selected from the group consisting of rapid thermal anneal, laser annealing and combinations thereof (Yin’s diffusing dopant from the doped semiconductor material 206, by the thermal annealing process described in Col. 6, Ln 20-23, to the base portion of the fin structure 201 in Fig. 7).  
Regarding claim 11, Kim modified by Yin discloses the method of claim 1,
Further comprising removing the sacrificial spacer (the Kim’s portion of spacer 151 is removed as shown in Fig. 21), and forming source and drain regions (Kim’s source/drain regions 162 on the fin F1 as shown in Fig. 23 are formed) in contact with the upper portion of the sidewall of the fin structure (Kim’s source/drain regions 162 are in contact with edges of the upper portion of the sidewall of the fin F1).  

Claims 2, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok-Hoon Kim et al., (US 9,153,692 B2, hereinafter Kim) in view of Huaxiang Yin et al., (US 8,809,173 B1, hereinafter Yin) and in further view of Zhiqiang Wu et al., (US 8,890,207 B2, hereinafter Wu).
Regarding claim 2, Kim modified by Yin discloses the method of claim 1,
Kim modified by Yin does not expressly disclose wherein the dopant that is diffused from the doped semiconductor material (Yin’s 206/205 as addressed in claim 1) to the base portion of the fin structure (Yin’s 201) has an opposite conductivity as a source region dopant and a drain region dopant.  
Yin indicates that the doped semiconductor material 206 has the same doping type of the fins 201 in Col. 6, Ln 9-10. And in the same fin field effect transistor device field of endeavor, Wu discloses the fin is p-type doped and the source/drain 230/231 is n-type doped for the NMOS device. And the fin is n-type doped and the source/drain is p-type doped for PMOS device in Col. 3, line 21-31. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the dopant that is same type as Yin’s fin is opposite conductive to the source and drain dopant to make NMOS or PMOS device described by Wu in Col. 3, Ln 21-31.
Regarding claim 12, Kim discloses a method of forming a counter doped region in a semiconductor fin structure comprising:
forming a dielectric layer (portion of spacer 151 made of dielectric described in Col. 10, line 33-34 on a sidewall of fin F1 in Fig. 17, and the portion of spacer 151 on the sidewall of fin F1 is further removed as shown in Fig. 21 as described in Col. 11, Ln 4-18, or with a remaining portion 151a of 151 showing in Fig. 7) on an upper portion of a sidewall of a semiconductor fin structure (an upper portion of F1 with remaining portion 151a) …
Kim does not expressly disclose the semiconductor fin structure (F1) has a first conductivity type doping; forming a doped semiconductor material of a second conductivity type on an exposed section of the semiconductor fin structure (F1) underlying the dielectric; and diffusing the second conductivity type dopant from the doped semiconductor material through the exposed section of the semiconductor fin F1), 
However, in the same semiconductor device field of endeavor, Yin discloses forming a doped semiconductor material 206/205 in Fig. 6 described in Col. 5, Ln 32-35 on an exposed section of a trench 204 of a semiconductor fin structure 201 underlying a hard mask layers 203 in Fig. 4; and diffusing dopant from the doped semiconductor material 206 through the exposed section of the trench 204 of the semiconductor fin structure 201 to provide a counter doped region of punch-through stop layer 207 at a base portion of the semiconductor fin structure 201 in Fig. 7, by a thermal annealing process described in Col. 6, Ln 20-23;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yin’s punch-through stop layer as a counter doped region forming method by diffusion doping at the Kim's base of the semiconductor fin structure underlying the Kim’s portion of the spacer 151 to solve the punch-through phenomenon for the FinFET device as described in Col. 1, Ln 46-57 by Yin. 
Kim modified by Yin does not expressly disclose the semiconductor fin structure (Kim's F1) has a first conductivity type doping; the doped semiconductor material (Yin’s 206/205) has a second conductivity type dopant.
However, Yin indicates that the doped semiconductor material 206 has the same doping type of the fins 201 in Col. 6, Ln 9-10. And in the same fin field effect transistor device field of endeavor, Wu discloses the fin is p-type doped and the source/drain 230/231 is n-type doped for the NMOS device. And the fin is n-type doped and the source/drain is p-type doped for PMOS device in Col. 3, line 21-31. Therefore, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the proper dopant type on the semiconductor fin in the source/drain regions and doped semiconductor material for the Yin’s punch-through stop layer according to Wu teaching to form NMOS or PMOS device described by Wu in Col. 3, Ln 21-31.
Regarding claim 14, Kim modified (by Yin and Wu) discloses the method of claim 12,
Kim modified (by Yin and Wu) does not expressly disclose wherein the doped semiconductor material (Yin’s 206/205 in Fig. 5 as addressed in claim 12) is formed using epitaxial semiconductor growth in the preceding claim limitations.
However, Kim indicates that the doped semiconductor layer, such as layer SiGe 162 with sub film 161 can be epitaxially grown with in-situ doping as described Col. 5, Ln 47-49. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim’s doped semiconductor material with epitaxially grown doped semiconductor material, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Furthermore, the substitution of a known equivalent for another known 
Regarding claim 15, Kim modified (by Yin and Wu) discloses the method of claim 12,
wherein the dopant (in the Yin’s doped semiconductor material 206/205) is introduced to the doped semiconductor material by in-situ doping (the doped semiconductor material 206/205 is formed in a CVD, PVD or ALD process described in Col. 5, Ln 24-27 by Yin, no other ion implant process is mentioned, therefore, the dopant is introduced in-situ. Kim also indicates that the doped semiconductor layer, such as layer SiGe 162 with sub film 161 can be epitaxially grown with in-situ doping as addressed in claim 14).  
Regarding claim 16, Kim discloses a method of forming punch through stop region in a semiconductor device comprising:
forming a sacrificial spacer (portion of spacer 151 on a sidewall of fin F1 in Fig. 17, and the portion of spacer 151 on the sidewall of fin F1 is further removed as shown in Fig. 21 as described in Col. 11, Ln 4-18 or with a remaining portion 151a of 151 showing in Fig. 7) on an upper portion of a sidewall of a source/drain portion of a fin structure (an upper portion of a sidewall of a source/drain portion, for 162 formed on, of fin F1) …
removing the sacrificial spacer (the portion of spacer 151 on the sidewall of fin F1 is further removed as shown in Fig. 21 or Fig. 7); and 
source/drain 162 in Fig. 7) … on the upper portion of the sidewall of the source/drain portion of the fin structure (the upper portion of the sidewall of a source/drain portion, for the 162 formed on, of fin F1), …
Kim does not expressly disclose forming a doped semiconductor material on an exposed section of the fin structure (F1); diffusing dopant having a first conductivity type from the doped semiconductor material to a base portion of the fin structure (F1); the semiconductor material having a second conductivity; wherein the first conductivity type dopant at the base portion of the fin structure provides the punch through stop region.
However, in the same semiconductor device field of endeavor, Yin discloses forming a doped semiconductor material 206/205 in Fig. 6 described in Col. 5, Ln 32-35 on an exposed section of a trench 204 of a fin structure 201; and diffusing dopant having a first conductivity type from the doped semiconductor material 206 to a base portion of the fin structure 201 in Fig. 7, by a thermal annealing process described in Col. 6, Ln 20-23; wherein the first conductivity type dopant in the doped semiconductor material 206 at the base portion of the fin structure 201 provides a punch-through stop layer/region 207.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yin’s punch-through stop layer/region forming method by diffusion doping at the Kim's base of the semiconductor fin structure to solve the punch-through phenomenon for the FinFET device as described in Col. 1, Ln 46-57 by Yin. 
Kim modified by Yin does not expressly the semiconductor material (Kim’s source/drain 162 in Fig. 7) having a second conductivity;
Yin indicates that the doped semiconductor material 206 has the same doping type of the fins 201 in Col. 6, Ln 9-10. And in the same fin field effect transistor device field of endeavor, Wu discloses the fin is p-type doped and the source/drain 230/231 is n-type doped for the NMOS device. And the fin is n-type doped and the source/drain is p-type doped for PMOS device in Col. 3, line 21-31. Therefore, if the Yin’s doped semiconductor material 206 has first conductivity type such as p-type then the Kim’s source/drain 162 can be n-type for the NMOS. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the proper dopant type for the Kim’s source/drain regions and doped semiconductor material for the Yin’s punch-through stop layer according to Wu teaching to form NMOS or PMOS device described by Wu in Col. 3, Ln 21-31.
Regarding claim 17, Kim modified (by Yin and Wu) discloses the method of claim 16, wherein the forming of the sacrificial spacer (Kim’s portion of spacer 151 on the sidewall of fin F1 in Fig. 17 as addressed in claim 116) comprises forming a dielectric material (Kim’s isolation film 110) at the base of the fin structure (base of the F1) covering a lower portion of the sidewall of the fin structure (Kim’s lower portion of the sidewall of the F1),
a blanket depositing a conformal dielectric layer (Kim’s spacer 151 is formed by forming an insulating film of silicon nitride or silicon oxynitride on the structure of Fig. 16 as described in Col. 10, Ln 29-32), and
performing an etching back (Kim’s etch back in Col. 10, Lin 31) to remove horizontally orientated portions (shown in Kim’s Fig. 17 after etching) of the conformal dielectric material, wherein vertically orientated portion (Kim’s spacer 151 on the fin F1) shown in Kim’s Fig. 17 after etching) to provide the sacrificial spacer (Kim’s portion of spacer 151 on the sidewall of fin F1).
Regarding claim 18, Kim modified (by Yin and Wu) discloses the method of claim 16,
Kim modified by Yin does not expressly disclose wherein said forming the doped semiconductor material (Yin’s 206/205 in Fig. 5 as addressed in claim 16) is an epitaxially formed semiconductor material that has been in situ doped in proceeding claims.
However, Kim indicates that the doped semiconductor layer, such as layer SiGe 162 with sub film 161 can be epitaxially grown with in-situ doping as described Col. 5, Ln 47-49. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim’s doped semiconductor material with epitaxially grown doped semiconductor material, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Furthermore, the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Kim modified (by Yin and Wu) discloses the method of claim 16,
diffusion dopant in the Yin’s semiconductor material 206 as addressed in claim 16) to the base portion of the fin structure (Yin’s 201) comprises annealing (a thermal annealing process described by Yin’s  in Col. 6, Ln 20-23).
Regarding claim 20, Kim modified (by Yin and Wu) discloses the method of claim 16,
wherein the punch through stop region (Yin’s punch-through stop layer/region 207 as addressed in claim 16) has a uniform dopant concentration (is uniform since the annealing can make dopant distributed uniformly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/FARUN LU/Primary Examiner, Art Unit 2898